DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as SEQ ID NO: 1, SEQ ID NO: 206, and 2’-O-alkyl in the reply filed on 6/14/22 is acknowledged.  Due to lack of prior art, the claims have been rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 56, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not set forth any specific structural criteria to allow one to readily envision which diseases or disorders would necessarily be included or excluded from the genus of those that would benefit from reduction in Serpinc1 (AT3) expression. The claims are directed to treating any disease or disorder that would benefit from reduction of AT3 expression, which is directed to a very broad and undefined genus of diseases and disorders. One would not be able to recognize that applicant was in possession of the genus at the time of filing.  The specification does not set forth any specific criteria to allow one to recognize if a disease or disorder would necessarily benefit from reduction of AT3.
Additionally, the specification does not adequately describe the genus of “bleeding disorder”.  The minimal species of the specification are not representative of the entire possible genus.  One would not be able to readily recognize which disorders are considered to be bleeding disorder and which disorders are excluded from the genus.

Claims 55, 56, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting AT3 expression in a cell, does not reasonably provide enablement for a method of treating or preventing a symptom of any bleeding disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Specifically, the claims encompass in vivo effects that are not enabled. As set forth above, the claims are directed to the treatment of a very broad and undefined genus of diseases and disorders. The specification does not draw an adequate nexus between inhibition of AT3 alone and the predictable treatment of any specific disease state. 
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating an undefined genus of disorders and diseases via inhibition of AT3 alone. 
MPEP 2164.01 Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. 
Also, MPEP 2164.01(a) A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether inhibition of AT3 in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any specific disease or disorder. 
To practice the claimed invention, one of skill in the art would have to de novo determine which diseases or disorders would in fact result in treatment via inhibition of AT3 alone. Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 12, 32, 38, 40, 42, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,344,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claim sets are directed to antisense polynucleotides comprising the same SEQ ID NOs.  The instant claims recite the modification types in the base claim, whereas US ‘278 B2 recites the modifications in claim 5.  The claims are obvious variations of each other.
Claim 2 of US ‘278 requires at least 15 contiguous nucleotides differing by no more than 3 nucleotides from any one of the nucleotide sequences selected from the group consisting of SEQ ID NOs:197-380 and 565-748, which are limitations required by instant claim 3.
Claim 3 of US ‘278 requires for substantially all of the nucleotides of the antisense polynucleotide agent to be modified nucleotides, which is required by instant claim 4.
Claim 4 of US ‘278 requires for the agent to be 18 to 30 nucleotides in length; 18 to 24 nucleotides in length; or 20 to 24 nucleotides in length, which is required by instant claim 6.
Claim 10 of US ‘278 recites a gapmer configuration, which is required by instant claim 32.
Claim 12 of US ‘278 requires a ligand, which is required by instant claim 38.  Claim 13 of US ‘278 requires for the ligand to be a N-acetylgalactosamine (GalNAc) derivative, which is required by instant claim 40.
Claims 14 and 15 of US ‘278 recite pharmaceutical compositions, which are required by instant claim 42.
Claim 25 of US ‘278 recites a method of inhibiting Serpinc1 (AT3) expression in a cell, the method comprising contacting the cell with the recited agent, which is required by instant claim 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635